Case: 1:20-cv-03600 Document #: 1-10 Filed: 06/19/20 Page 1 of 9 PageID #:164




                       Exhibit 10
                    Case: 1:20-cv-03600 Document #: 1-10 Filed: 06/19/20 Page 2 of 9 PageID #:165




Motorola Smartphones with flexible OLED displays (including models Foldable Razr 2019, Razr 2020 and curved-edge display
Edge+)

Infringement of the ‘805 patent
Claim 1                       Evidence
1. An organic electro-        The Motorola Smartphone provides organic electro-luminescent device (OLED).
luminescent device,
comprising:                   For example, the Motorola Razr Smartphone includes a flexible OLED display.




                                                                                                                           [1]




                                                                                                                             1
Case: 1:20-cv-03600 Document #: 1-10 Filed: 06/19/20 Page 3 of 9 PageID #:166




                                                                                            [2]



                                                                                          [3]
        For example, the Motorola Edge+ Smartphone includes a curved-edge OLED display.




                                                                                                2
                      Case: 1:20-cv-03600 Document #: 1-10 Filed: 06/19/20 Page 4 of 9 PageID #:167




                                                                                                                                [4]




                                                                                                                      [5]
a plastic substrate having a   The Motorola Smartphone includes a plastic substrate having a first surface and a second surface.
first surface and a second
surface;                       For example, the OLED display of the Motorola Smartphone is a plastic OLED display. [3] [5] [6] [7] As
                               such, the display has a plastic substrate (green arrow) that has two surfaces: a first surface (e.g.
                               top/inner) and a second surface (e.g. bottom/outer). [8] [9]




                                                                                                                                      3
                       Case: 1:20-cv-03600 Document #: 1-10 Filed: 06/19/20 Page 5 of 9 PageID #:168




                                             Figure 1: Basic Plastic-substrate OLED Structure for Illustration Purposes
a first composite layer         The Motorola Smartphone includes a first composite layer located on the first surface.
located on the first surface;
                                For example, the OLED display of the Motorola Smartphone includes a first composite layer located
                                on the first surface (e.g. blue arrow) of the plastic substrate. The first composite layer prevents
                                damaging water and oxygen from being released by the plastic substrate thereby acting as a
                                protection barrier to subsequent layers. [8] [9]




                                             Figure 1: Basic Plastic-substrate OLED Structure for Illustration Purposes
a second composite layer        The Motorola Smartphone includes a second composite layer located on the second surface.
located on the second
surface;                        For example, the OLED display of the Motorola Smartphone includes a second composite layer
                                located on the second surface (e.g. orange arrow) of the plastic substrate. The second composite
                                layer provides protection to the plastic substrate from mechanical damage (e.g. scratches) that may
                                occur to the bottom surface of the substrate (i.e. outer surface of the display) [8] [9].




                                                                                                                                      4
                      Case: 1:20-cv-03600 Document #: 1-10 Filed: 06/19/20 Page 6 of 9 PageID #:169




                                               Figure 1: Basic Plastic-substrate OLED Structure for Illustration Purposes
a transparent conductive         The Motorola Smartphone includes a transparent conductive electrode located on the first
electrode located on the first   composite layer. The first composite layer is located between the plastic substrate and the
composite layer which is         transparent conductive electrode
located between the plastic
substrate and the                For example, the OLED display of the Motorola Smartphone includes a transparent conductive
transparent conductive           electrode (brown arrow) located on the first composite layer. [8] [9] [10]
electrode;




                                               Figure 1: Basic Plastic-substrate OLED Structure for Illustration Purposes
an organic emitting layer        The Motorola Smartphone includes an organic emitting layer formed on the transparent conductive
formed on the transparent        electrode. The transparent conductive electrode is located between the first composite layer and
conductive electrode which       the organic emitting layer.
is located between the first
composite layer and the          For example, the OLED display of the Motorola Smartphone includes an organic emitting layer (e.g.
organic emitting layer;          blue arrow) formed on the transparent conductive electrode. [8] [9] [10]




                                                                                                                                     5
                     Case: 1:20-cv-03600 Document #: 1-10 Filed: 06/19/20 Page 7 of 9 PageID #:170




                                              Figure 1: Basic Plastic-substrate OLED Structure for Illustration Purposes
a metal electrode formed on    The Motorola Smartphone includes a metal electrode formed on the organic emitting layer. The
the organic emitting layer,    organic emitting layer is between the transparent conductive electrode and the metal electrode.
wherein the organic emitting
layer is between the           For example, the OLED display of the Motorola Smartphone includes a metal electrode (e.g. red
transparent conductive         arrow) formed on the organic emitting layer. [8] [9] [10]
electrode and the metal
electrode; and




                                             Figure 1: Basic Plastic-substrate OLED Structure for Illustration Purposes
a protecting layer formed on   The Motorola Smartphone includes a protecting layer formed on the metal electrode to enclose the
the metal electrode to         metal electrode and the organic emitting layer.
enclose the metal electrode
and the organic emitting       For example, the OLED display of the Motorola Smartphone includes a protecting layer (e.g. pink
layer.                         arrow) formed on the metal electrode. This layer encloses the metal electrode and the organic
                               emitting layer, thereby these layers. [8] [9] [10]




                                                                                                                                  6
                     Case: 1:20-cv-03600 Document #: 1-10 Filed: 06/19/20 Page 8 of 9 PageID #:171




                                              Figure 1: Basic Plastic-substrate OLED Structure for Illustration Purposes

References:

[1] Motorola Website – Razr:
https://www.motorola.com/us/smartphones-razr

[2] OLED-info: Motorola starts shipping the foldable Razr 2019
https://www.oled-info.com/boe-oled

[3] Motorola Razr 2020 video review, specs, price, pre-order details
https://www.t3.com/feature/motorola-razr-release-date-price-specs-review

[4] Motorola Website
https://www.motorola.com/us/

[5] Motoola Edge+
https://www.motorola.com/us/smartphones-motorola-edge-plus/p

[6] POLED vs AMOLED – what is the difference between these OLED technologies?
https://www.androidauthority.com/poled-vs-amoled-792869/

[7] Making sense of displays: OLED, AMOLED, POLED, PMOLED and T-OLED
https://www.microcontrollertips.com/making-sense-displays-oled-amoled-poled-pmoled-t-oled/



                                                                                                                           7
                     Case: 1:20-cv-03600 Document #: 1-10 Filed: 06/19/20 Page 9 of 9 PageID #:172




[8] Recent Progress on Thin-film Encapsulation Technologies for Organic Electronic Devices
https://www.sciencedirect.com/science/article/pii/S0030401815300134

[9] Development of Flexible OLED
https://www.researchgate.net/publication/269272757_Development_of_flexible_OLED/download

[10] Flexible Active Matrix Organic Light Emitting Diode (AM OLED) Displays
https://www.researchgate.net/publication/228862170_Flexible_active_matrix_organic_light_emitting_diode_AM_OLED_displays/d
ownload




                                                                                                                        8
